 Case: 1:16-cv-08637 Document #: 4350 Filed: 02/26/21 Page 1 of 3 PageID #:292852




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 IN RE BROILER CHICKEN ANTITRUST                     Civil Action No. 1:16-cv-08637
 LITIGATION
                                                     Judge Thomas M. Durkin
 This Document Relates to:                           Magistrate Judge Jeffrey T. Gilbert

 Cracker Barrel Old Country Store, Inc., and Jury Trial Demanded
 CBOCS Distribution, Inc. v. Tyson Foods, Inc. et
 al., Case No. 1:20-cv-06201


                                   AMENDED COMPLAINT
       1.      Plaintiffs Cracker Barrel Old Country Store, Inc. and CBOCS Distribution, Inc.

(collectively, “Cracker Barrel”), hereby amends its Complaint (ECF 1) in Case No. 1:20-cv-

06201, and its claims and allegations in the Direct Action Plaintiffs’ Amended Consolidated

Complaint and Demand for Jury Trial, filed in In re Broiler Antitrust Litigation, Case No. 1:16-

cv-08637 (ECF 4243) (“DAP Consolidated Complaint”), to name the following Defendants:

Fieldale Farms Corporation (“Fieldale”); Utrecht-America Holdings, Inc. and its subsidiaries,

Rabo AgriFinance LLC, Rabobank USA Financial Corporation, and Utrecht-America Finance

Co. (collectively “Rabobank”); and Keystone Foods LLC and its wholly owned subsidiaries and

affiliated entities Keystone Foods Corporation, Equity Group Eufaula Division, LLC, Equity

Group Kentucky Division LLC, and Equity Group Georgia Division LLC (collectively

“Keystone”).

        2.     Cracker Barrel incorporates by reference the factual allegations and reservations

of rights contained in the DAP Amended Consolidated Complaint, amending its row in Section

II’s Chart of Direct-Action Plaintiff Cases as follows:




                                                 1
 Case: 1:16-cv-08637 Document #: 4350 Filed: 02/26/21 Page 2 of 3 PageID #:292853




                       Operative
                      Complaint
                                          Named            Named-Co-
                       (Reference
    Plaintiff Name                    Defendants (Not      Conspirators       Causes of Action
                      is to Sealed
                                        Previously           (if any)
                       Version, if
                                        Dismissed)
                      applicable)
    Cracker Barrel     ECF 3889      Agri Stats; Case;   Allen Harim;     Count I (Sherman Act Claim for
    Old Country                      Claxton; Foster     Marshall         all Anticompetitive Conduct)
    Store, Inc. and                  Farms; Harrison;    Durbin;
    CBOCS                            House of Raeford;   Amick;
    Distribution, Inc.               Koch; Mar-Jac;      Georges; Peco
                                     Mountaire; O.K.     Defendant
                                     Foods; Perdue;      Family Co-
                                     Pilgrim’s Pride;    Conspirators
                                     Sanderson;
                                     Simmons; Tyson;
                                     Wayne; Fieldale;
                                     Rabobank;
                                     Keystone



                                       PRAYER FOR RELIEF

WHEREFORE, Cracker Barrel respectfully requests that the Court:

       A.       Enter joint and several judgments against Defendants in favor of Cracker Barrel;

       B.       Award Cracker Barrel damages in an amount to be determined at trial to the

maximum extent allowed under federal antitrust laws, and enter a joint and several judgment in

favor of Cracker Barrel against Defendants in an amount to be trebled as provided by law;

       C.       Award Cracker Barrel post-judgment interest as provided by law, with such

interest to be awarded at the highest legal rate;

       D.       Award Cracker Barrel’s attorneys’ fees, litigation expenses, and costs, as

provided by law; and

       E.       Grant Cracker Barrel such other and further relief that the Court may deem just

and proper.

                                            JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38(b), Cracker Barrel demands a trial by jury




                                                     2
 Case: 1:16-cv-08637 Document #: 4350 Filed: 02/26/21 Page 3 of 3 PageID #:292854




on all issues so triable.

Dated: February 26, 2021                    Respectfully submitted,

                                            CRACKER BARREL OLD COUNTRY
                                            STORE, INC. AND CBOCS DISTRIBUTION,
                                            INC.

                                            By: /s/    Lori P. Lustrin
                                            Robert W. Turken (pro hac vice)
                                            Lori P. Lustrin (pro hac vice)
                                            Scott N. Wagner (pro hac vice)
                                            BILZIN SUMBERG BAENA PRICE &
                                            AXELROD LLP
                                            1450 Brickell Ave., Suite 2300
                                            Miami, Florida 33131-3456
                                            Telephone: 305-374-7580
                                            Facsimile: 305-374-7593
                                            rturken@bilzin.com
                                            llustrin@bilzin.com
                                            swagner@bilzin.com

                                            Andrew P. Bleiman
                                            MARKS & KLEIN, LLP
                                            1363 Shermer Road, Suite 318
                                            Northbrook, Illinois 60062
                                            Telephone: 312-206-5162
                                            Facsimile: 312-420-5568
                                            andrew@marksklein.com




                                        3
